El Juez Asociado Se. del Tono,
emitió la opinión del tribunal.
Antonio Arroyo fué acusado por el Fiscal del Distrito de Humaeao de haber atentado contra la vida de Jaime Gon-zález. Alegó su inocencia y solicitó juicio por jurado. Se celebró la vista y el jurado lo declaró culpable de acometi-miento y agresión, delito necesariamente comprendido en el de atentado a la vida, y la corte lo condenó a pagar dos-cientos dólares de multa, y en su defecto, a sufrir un día de cárcel por cada dólar, no debiendo exceder la prisión de noventa días.
Antes de dictarse la sentencia, el acusado solicitó un nuevo juicio basándose en el descubrimiento de nuevas pruebas. La corte negó la solicitud.
El acusado apeló de la resolución denegatoria del nuevo juicio y de la sentencia. Ambos recursos se tramitaron con-juntamente.
No existe pliego de excepciones, ni relación de pruebas. Las nuevas pruebas descubiertas consistían en declaraciones tendentes a impugnar la veracidad de testigos que depusie-ron en el juicio.
Bajo tales circunstancias y no habiéndose alegado en forma tal que satisfaga a la corte que las dichas declara-ciones no pudieron ser descubiertas con anterioridad al jui-cio, estimamos que no erró el tribunal sentenciador al ac-tuar en la forma en que lo hizo.
Desde 1904 este tribunal, por medio de su Juez Asociado Sr. MacLeary, en el caso de El Pueblo v. Milán, estableció la siguiente doctrina:
“El acusado que solicita la concesión de un nuevo juicio fun-dado en el descubrimiento de nuevas pruebas, no sólo ba de presen-tar declaraciones juradas que acrediten cuales fueron dichas prue-bas, sino que debe expresar también bajo juramento que no le fué posible presentar tales pruebas en el juicio, aduciendo las razones *420que le impidieren hacerlo así, y expresando las diligencias que prac-ticara para obtenerlas antes del juicio, a fin de que el tribunal pueda apreciar si desplegó la mayor actividad posible para el descubri-miento d'e dichas pruebas.”
Habiendo luego, en 1910, también por medio de su Juez Asociado Sr. MacLeary, en el caso de El Pueblo v. Español, 16 D. P. R. 215, sentado la siguiente jurisprudencia:
“Las mociones de nuevo 'juicio fundadas en pruebas reciente-mente descubiertas, son por lo general aceptadas con desconfianza y desinclinación por los tribunales.
“Cuando la moción de nuevo juicio se funda en pruebas recien-temente descubiertas y cuando de las declaraciones juradas presen-tadas se deduce que aquellas son impertinentes, o tienden únicamente a tachar la veracidad de los testigos de cargo', debe denegarse la moción. ”
Además, como se expresó por esta corte recientemente en el caso de El Pueblo v. Soto, 26 D. P. R. 447, citando el caso de People v. Mallicoat, 149 Pac. 1000, “una orden por la que se conceda o deniegue el nuevo juicio no será alte-rada a menos que se llaga manifiesto abuso de discreción”, y aquí el acusado, que no compareció al acto de la vista del recurso, ni presentó alegato alguno en apoyo del mismo, no fia demostrado que la corte ele distrito al negarle el nuevo juicio abusara de su discreción.
Hemos examinado la acusación, el veredicto del jurado, las instrucciones de la corte y la sentencia apelada y no en-contramos que se baya cometido error alguno. A. juzgar por las instrucciones, bubo testimonios directos imputando al acusado la comisión del delito y la prueba de la defensa consistió principalmente en declaraciones tendentes a demos-trar que no se encontraba presente en el sitio del suceso en el momento en que éste ocurrió. El jurado, dentro de sus facultades, dirimió el conflicto, después de baber recibido amplísimas instrucciones del juez de distrito sobre el particular.
*421Procede en su consecuencia confirmar la resolución y la sentencia apeladas.

Confirmada la resolución y sentencia apeladas.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, Aldrey y HutcMson.